Citation Nr: 0607189	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for bilateral 
tinnitus, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss.

In correspondence dated in May 2004, the veteran presented 
statements indicating that he is also claiming entitlement to 
service connection for a psychiatric disability as secondary 
to his service-connected bilateral hearing loss.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

The objective medical evidence demonstrates that the veteran 
was prescribed hearing aids for each ear and that he has 
level III hearing in both ears.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2001); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in April 2003.  He was 
notified of the provisions of the VCAA in correspondence 
dated in May 2003.  VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claims during the course of this appeal.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
VA has complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.   The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

VA and private audiological reports associated with the 
current claim show that the veteran was using binaural 
electronic hearing aids for his impaired hearing since 1989.

The report of a June 2003 VA audiological examination shows 
that on objective testing his pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
30
45
80
80
90
74
LEFT
25
50
80
85
90
76

Speech audiometry revealed a speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.  

The veteran was examined by a private audiologist in August 
2003.  In the audiologist's report of September 2003, he 
stated that the veteran was tested using the New York State 
Workers' Compensation Board criteria for evaluating hearing 
loss.  Regarding this private audiology examination, in a 
March 2004 addendum a VA audiologist noted that the hearing 
threshold results obtained were consistent with the findings 
obtained on VA audiological examinations in June 2003 and 
December 2003.  Although poorer speech discrimination scores 
were noted by the private audiologist, he clarified that the 
speech discrimination word list utilized did not meet VA 
protocol for a rating purposes under 38 C.F.R. § 3.385, which 
prescribed use of the Maryland CNC word list, and thus the 
private examination's speech discrimination scores were not 
comparable.   

On the authorized VA audiological evaluation of the veteran's 
hearing acuity in December 2003, his pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
55
70
80
90
74
LEFT
15
45
75
80
75
69

Speech audiometry revealed a speech recognition ability of 88 
percent, bilaterally.  

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85 (2005).



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Section 4.86 of VA regulations pertains to exceptional 
patterns of hearing loss and are applicable in cases when the 
claimant has a pure tone threshold of 55 decibels or more at 
each frequency of 1000, 2000, 3000 and 4000 Hertz, or when 
the claimant has a pure tone threshold of 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Although the veteran has significantly impaired hearing, the 
VA audiological examination findings of June 2003 and 
December 2003 demonstrate that it has not met the criteria to 
be deemed to be at an exceptional level at 1000 Hertz.  
Therefore the provisions of 38 C.F.R. § 4.86 are not 
applicable to this claim.



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The objective medical tests used by VA to assess the extent of 
hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2005))  
Therefore, the veteran's level of audiological impairment is 
based on his unassisted hearing acuity and the testing 
protocols negate any contention he may present to the effect 
that his need of hearing aids forms a basis for an increased 
rating.

The results of the June 2003 VA audiological examination 
demonstrate that the veteran had an average pure tone 
threshold of 74 decibels in his right ear, 76 decibels in his 
left ear, with speech recognition of 80 percent in his right 
ear and 84 percent in his left ear.  Evaluating this test 
score based on Table VI, the veteran's right ear hearing 
acuity is at Level V and his left ear is at Level III.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a 10 percent evaluation.  

The results of the December 2003 VA examination demonstrate 
that the veteran had an average pure tone threshold of 74 
decibels in his right ear, 69 decibels in his left ear, with 
speech recognition of 88 percent for each ear.  Evaluating 
this test score based on Table VI, the veteran's right ear 
hearing acuity is at Level III and his left ear is at Level 
III.  This level of hearing acuity, as reflected on Table VII 
of 38 C.F.R. § 4.85, is entitled to a noncompensable 
evaluation.  

The objective evidence demonstrates that the veteran's 
service-connected bilateral hearing loss is not manifested by 
a level of impaired hearing acuity that would warrant the 
assignment of an evaluation greater than 10 percent.  
Therefore, his claim for rating increase in excess of 10 
percent for this disability must be denied.  Because the 
evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the veteran's written statement of 
May 2004, in which he asserts that his hearing loss imposed a 
level of occupational impairment that qualifies him for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (2005).  He reported that he was 
forced to abandon his first career as a schoolteacher because 
of his difficulty in hearing his students.  Thereafter, he 
embarked on a 24-year-long civil service career, from which he 
had recently retired.  The veteran believed that he was not 
promoted to a supervisory level in his civil service career 
because of his hearing impairment.  He also related that his 
hearing impairment adversely affected his ability to have a 
fulfilling social life.  While the Board sympathizes with the 
veteran, it finds that neither his personal account nor the 
objective medical records associated with his claim 
establishes that his bilateral hearing loss presents such 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Although the 
veteran may have been able to pursue his first career as a 
schoolteacher nor attain the level of advancement in his civil 
service career that he believed he was warranted, he has 
nevertheless been able to maintain productive employment in a 
steady career for nearly a quarter of a century before 
retiring.  Therefore, the Board is not required to discuss the 
possible application of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 
53 (1993).


ORDER

An evaluation greater than 10 percent for bilateral hearing 
loss is denied.


REMAND

The history of the veteran' claim shows that he was granted 
service connection and a 10 percent rating for tinnitus by 
rating decision of June 1992.  A review of the claims file 
shows that in the rating decision of July 2003, which is the 
subject of this current appeal, the RO also denied the 
veteran's claim for a rating increase greater than 10 percent 
for tinnitus.  The veteran filed his claim for a rating 
greater than 10 percent for tinnitus in April 2003.  In the 
veteran's notice of disagreement with the rating assigned for 
bilateral hearing loss that was received in November 2003, he 
presented statements that also indicated disagreement with 
the decision with respect to the continuance of the 10 
percent rating assigned for tinnitus.  The Board notes that 
the veteran's representative has also addressed the issue of 
entitlement to a rating higher than 10 percent for tinnitus 
in its February 2006 brief.  Accordingly, a statement of the 
case addressing the specific issue of entitlement to an 
evaluation greater than 10 percent for tinnitus must be 
provided to the veteran in response to the timely notice of 
disagreement.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  (The Board notes that claims for a rating higher 
than 10 percent for tinnitus that were filed prior to June 
13, 2003 are currently subject to a stay of appellate 
adjudication by the Board, pursuant to resolution of issues 
raised by the decision of the United States Court of Appeals 
for Veterans Claims in the case of Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005).  See Board of 
Veterans' Appeals Chairman Memorandum No. 01-05-08 (April 28, 
2005).  However, in the interests of compliance with correct 
appellate procedure and preserving the veteran's right to 
appellate due process, this issue must be remanded for a 
statement of the case.) 

Accordingly, this case is remanded for the following actions:

The RO must provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to a rating 
higher than 10 percent for tinnitus.  The 
veteran must be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2005).  
Only if a timely substantive appeal is 
filed with respect to this issue, subject 
to current appellate procedures and the 
stay in effect for appellate adjudication 
of this issue (See Smith v. Nicholson, 
No. 01-623 (U.S. Vet. App. April 5, 
2005)), may the case be returned to the 
Board for further appellate consideration 
in this regard.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


